DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is made in reply to Preliminary Amendment, filed August 28, 2020.  Applicant has canceled Claims 1-19 and added Claims 20-39.  As amended, Claims 20-39 are presented for examination.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,779,048. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 20 of the instant application is commensurate in scope with Claim 1 of US PAT 10,779,048 in that each recite (as indicated in bold):
receiving a user specification from a user,
wherein the user specification predefines a second program channel identifier that is specified by the user to control tuning of the second tuner when the first tuner is tuned to the first program channel, and
wherein the user specification of the predefined second program channel identifier is received before detecting an initiation of a channel surfing activity during presentation of the first content stream to the user;
storing the predefined second program channel identifier of the user specification in a memory of the media device;
operating, after receiving and storing the predefined second program channel identifier, the first tuner to become tuned to the first content stream associated with the first program channel identifier being broadcast to the media device via a broadcast system;
presenting the first content stream on a display;
retrieving the predefined second program channel identifier from the memory of the media device in response to operating the first tuner to become tuned to the first content stream;
operating the second tuner to become tuned to a second content stream being broadcast to the media device via the broadcast system in response to retrieving the predefined second program channel identifier from the memory of the media device, wherein the second content stream is associated with a second program channel identified by the predefined second program channel identifier;
receiving the second content stream associated with the second program channel identified by the user specification at the second tuner;
detecting, after the second tuner has become tuned to the second content stream, the initiation of the channel surfing activity; and
presenting at least a video portion of the second content stream associated with the second channel that is received at the second tuner in response to detecting the initiation of the channel surfing activity, wherein the video portion of the second content stream and a video portion of the first content stream are concurrently presented on the display.
Claim 21 of the instant application is commensurate in scope with Claim 2 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the detected channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the first program channel identifier, and further comprising:
tuning the first tuner to receive a third content stream corresponding to a third channel associated with the third program channel identifier, wherein the second tuner remains tuned to the second content stream; and
presenting at least a video portion of the third content stream associated with the third channel that is received at the first tuner, wherein the video portion of the third content stream and the video portion of the second content stream are concurrently presented on the display.
Claim 22 of the instant application is commensurate in scope with Claim 3 of US PAT 10,779,048 in that each recite (as indicated in bold):
presenting a notification on the display prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates the user specified program channel identifier that the second tuner is currently tuned to.
Claim 23 of the instant application is commensurate in scope with Claim 4 of US PAT 10,779,048 in that each recite (as indicated in bold):
presenting an electronic program guide (EPG) on the display, wherein the presented EPG indicates the user specified predefined second program channel identifier that the second tuner is currently tuned to;
receiving a new user specification that predefines a third program channel identifier, wherein the new user specified third program channel identifier is associated with a third content stream identified by the new user specified third program channel identifier;
storing the new user specified predefined third program channel identifier in the memory of the media device; and
pre-tuning the second tuner to receive the third content stream. 
Claim 24 of the instant application is commensurate in scope with Claim 5 of US PAT 10,779,048 in that each recite (as indicated in bold):
presenting at least a video portion of the third content stream associated with the new user specified predefined third program channel identifier in response to detecting the initiation of the channel surfing activity, wherein the video portion of the third content stream and the video portion of the first content stream are concurrently presented.
Claim 25 of the instant application is commensurate in scope with Claim 19 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein after storing the predefined second program channel identifier and prior to presenting at least the video portion of the second content stream associated with the second program channel, the method further comprising:
presenting a notification on the display,
wherein, while presenting the first content stream on the display, the notification is presented prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates at least a program channel identifier of the predefined second program channel.
Claim 26 of the instant application is commensurate in scope with Claim 6 of US PAT 10,779,048 in that each recite (as indicated in bold):
a remote control interface configured to receive user instructions in a wireless signal generated by a remote control, wherein the received user instructions specify a predefined program channel identifier; a program content stream interface comprising:
a first tuner configured to receive a broadcast of a first content stream associated with a currently presented channel that is being received at the first tuner; and
a second tuner configured to receive a broadcast of a second content stream associated with a second channel that is being received at the second tuner;
a memory configured to store the user specification of the predefined program channel identifier, wherein the user specified predefined program channel identifier causes the second tuner to become tuned to the second content stream identified by the user specified program channel identifier; and
a processor system configured to:
operate the first tuner to receive the broadcasting first content stream;
present the first broadcasting content stream on at least one media device for presentation to a user;
retrieve, in response to operating the first tuner to receive the broadcasting first content stream, the stored user specified predefined program channel identifier from the memory;
pre-tune the second tuner in response to retrieving the user specified predefined program channel identifier from the memory, wherein the second tuner is tuned to receive the broadcasting second content stream, and wherein the second broadcasting content stream is not initially presented on the at least one media device after the pre-tuning of the second tuner;
detect an initiation of a channel surfing activity after the pre-tuning of the second tuner;
in response to detecting the initiation of the channel surfing activity, receive the second broadcasting content stream from the second tuner that has been pre-tuned to the second channel identified by the user specified predefined program channel identifier; and
in response to receiving the second broadcasting content stream from the pre-tuned second tuner, present the second broadcasting content stream on the at least one media device to the user concurrently with the first broadcasting content stream being presented on the at least one media device.
Claim 27 of the instant application is commensurate in scope with Claim 7 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein at least a video portion of the second broadcasting content stream associated with the second channel is presented on a display of the at least one media device concurrently with presentation of a video portion of the first broadcasting content stream after the detection of the initiation of the channel surfing activity.
Claim 28 of the instant application is commensurate in scope with Claim 8 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the detected initiation of the channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the program channel identifier of the channel of the second program channel identifier, and wherein the processor system instructs the first tuner to receive a third broadcasting content stream corresponding to the surfed to channel, and wherein the second tuner remains tuned to the channel of the second program channel of the user specified predefined program channel identifier that has been specified by the user, and wherein presentation is changed such that at least a video portion of the second broadcasting content stream associated with the second channel is presented concurrently with a video portion of the third broadcasting content stream.
Claim 29 of the instant application is commensurate in scope with Claim 9 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier, and wherein prior to detecting the channel surfing activity, the processor system further configured to:
present an electronic program guide (EPG) on a display, wherein the presented EPG indicates a current user specified program channel identifier that the second tuner is currently tuned to;
receive a new second user specified predefined program channel identifier, wherein the new second user specified predefined program channel identifier is associated with a third broadcasting content stream identified by the new user specified program channel identifier;
store the new second user specified predefined program channel identifier in the memory of the media device;
pre-tune the second tuner to receive the third broadcasting content stream; and in response to detecting the initiation of the channel surfing activity, present at least a video portion of the third broadcasting content stream associated with the new user specified predefined program channel identifier,
wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented. 
Claim 30 of the instant application is commensurate in scope with Claim 16 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the first tuner is receiving the broadcast of the first content stream via a broadcast system, and wherein the second tuner is receiving the broadcast of the second content stream via the broadcast system. 
Claim 31 of the instant application is commensurate in scope with Claim 17 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the broadcast system is a satellite broadcast system.
Claim 32 of the instant application is commensurate in scope with Claim 18 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the broadcast system is a cable broadcast system. 
Claim 33 of the instant application is commensurate in scope with Claim 20 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein after storing the predefined second program channel identifier and prior to presenting at least a video portion of the second content stream associated with the second channel, the processor system is further configured to:
present a notification on a display,
wherein, during presentation of the broadcasting first content stream, the notification is presented prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates at least a program channel identifier of the user specified predefined program channel.
Claim 34 of the instant application is commensurate in scope with Claim 10 of US PAT 10,779,048 in that each recite (as indicated in bold):
receiving a first content stream at a first tuner via a broadcast system, the first content stream associated with a currently presented first channel;
receiving a user specified predefined program channel identifier associated with a second channel, wherein the user specified predefined program channel identifier is received prior to a channel surfing activity;
storing the user specified predefined program channel identifier in a memory of the media device;
retrieving, in response to receiving the first content stream at the first tuner, the stored user specified predefined program channel identifier from the memory;
pre-tuning, in response to retrieving the user specified predefined program channel identifier from the memory, a second tuner to receive a second content stream via the broadcast system that is associated with the identified second channel of the user specified predefined program channel identifier;
detecting, after pre-tuning the second tuner, an initiation of the channel surfing activity after the pre-tuning of the second tuner;
in response to detecting the initiation of the channel surfing activity, receiving the second content stream from the second tuner that has been pre-tuned to the second channel identified by the user specified program channel identifier; and
in response to receiving the second content stream from the pre-tuned second tuner, presenting at least a video portion of the second content stream concurrently with the first content stream in response to detecting the initiation of the channel surfing activity. 
Claim 35 of the instant application is commensurate in scope with Claim 11 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to the second channel identified by the user specified predefined program channel identifier. 
Claim 36 of the instant application is commensurate in scope with Claim 12 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to a surfed to channel that is different from the channel identified by the user specified predefined program channel identifier, and further comprising:
tuning the first tuner to receive a third content stream via the broadcast system corresponding to the program channel identifier of the surfed to channel, wherein the second tuner remains tuned to the channel identified by the user specified predefined program channel identifier. 
Claim 37 of the instant application is commensurate in scope with Claim 13 of US PAT 10,779,048 in that each recite (as indicated in bold):
presenting at least the video portion of the second content stream concurrently with the third content stream in response to detecting the initiation of the channel surfing activity to the program channel identifier of the surfed to channel. 
Claim 38 of the instant application is commensurate in scope with Claim 14 of US PAT 10,779,048 in that each recite (as indicated in bold):
presenting a notification on a display prior to detecting the initiation of the channel surfing activity, wherein the notification indicates the user specified predefined program channel identifier of the channel that the second tuner is currently tuned to. 
Claim 39 of the instant application is commensurate in scope with Claim 15 of US PAT 10,779,048 in that each recite (as indicated in bold):
wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier, and wherein prior to detecting the channel surfing activity, the method further comprising:
presenting an electronic program guide (EPG) on a display, wherein the presented EPG indicates the first user specified predefined program channel identifier that the second tuner is currently tuned to;
receiving a new second user specified program channel identifier, wherein the program channel identifier change is associated with a new channel identified by the new second user specified program channel identifier;
storing the new second user specified predefined program channel identifier in the memory of the media device; and
pre-tuning the second tuner to receive a new content stream associated with the new channel identified by the new second user specified program channel identifier. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20, 26, 30, 34, and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacInnis (US 2005/0216951 A1 “MacInnis” of Record) in view of Reitmeier (6,118,498 of Record).
In regards to Claim 20, MacInnis teaches a channel surfing method implemented in a media device having at least a first tuner and a second tuner, wherein the first tuner is tuned to a first program channel that is associated with a first program channel identifier (generally shown in Figs. 1 and 2, as introduced in Paragraphs [0018,0042]), the method comprising:
operating the first tuner to become tuned to the first content stream associated with the first program channel identifier being broadcast to the media device (operations of first tuner for receiving a first video stream, as described in [0102,0103]);

retrieving a predefined second program channel identifier from the memory in response to operating the first tuner to become tuned to the first content stream (reception and pre-processing of second video stream in accordance with the process of Figs. 1 and 2, as described in [0029,0030, 0054-0057]);
operating the second tuner to become tuned to a second content stream being broadcast to the media device in response to retrieving the predefined second program channel identifier from the memory, wherein the second content stream is associated with a second program channel identified by the predefined second program channel identifier (operations of Second Tuner 426 and Second Receiver 428 to transform a second multi-stream channel to digital data corresponding to a second plurality of video streams, as described in [0103]);
receiving the second content stream associated with the second program channel identified by the user specification at the second tuner (operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]);
detecting, after the second tuner has become tuned to the second content stream, the initiation of the channel surfing activity (detection of channel surfing activity, as described in [0055,0080,0106]); and
presenting on the display at least a video portion of the second content stream associated with the second channel that is received at the second tuner in response to detecting the initiation of the channel surfing activity (display of second video information upon request, as described in [0029,0030, 0054-0057]).

receiving a user specification from a user,
wherein the user specification predefines a second program channel identifier that is specified by the user to control tuning of the second tuner when the first tuner is tuned to the first program channel, and
wherein the user specification of the predefined second program channel identifier is received before detecting an initiation of a channel surfing activity during presentation of the first content stream to the user;
storing the predefined second program channel identifier of the user specification in a memory; and
the operating step performed after receiving and storing the predefined second program channel identifier.
In a similar field of invention, Reitmeier teaches a method and system for storing, tuning, and demodulating parameters associated with an anticipated next channel (Abstract).  Reitmeier further discloses:
receiving a user specification from a user (channels preprogrammed by a user, as described in 7:35-45),
wherein the user specification predefines a second program channel identifier that is specified by the user to control tuning of the second tuner when 
wherein the user specification of the predefined second program channel identifier is received before detecting an initiation of a channel surfing activity during presentation of the first content stream to the user (channels preprogrammed by the user, as described in 7:35-45; with further reference to Channel Changing Routine 300 of Fig. 3, as introduced in 9:15-25);
storing the predefined second program channel identifier of the user specification in a memory (Memory 12 storing Scan List 150, as described in 7:1-11); and
the operating step performed after receiving and storing the predefined second program channel identifier (Step 305 of Fig. 3 where the tuner and demodulator parameters associated with the new channel are retrieved from the scan list, as described in 9:25-30).
Both MacInnis and Reitmeier teach similar techniques for predictive channel tuning based in part on a list of favorite channels.  Reitmeier further discloses a known technique for maintaining a list of favorite channels preprogrammed by the user.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the predictive channel tuning technique of MacInnis to include the preprogrammed favorite list of Reitmeier in order to provide the end user with a means for explicit control of content selection, thereby insuring the user’s desires are met.

In regards to Claim 26, MacInnis teaches a media device system (System 400 generally shown in Fig. 4, as introduced in [0095]), comprising:

a program content stream interface (Video Receiver Module 420, as introduced in [0100]) comprising:
a first tuner configured to receive a broadcast of a first content stream associated with a currently presented channel that is being received at the first tuner (operation of first tuner, as described in [0102,0103); and
a second tuner configured to receive a broadcast of a second content stream associated with a second channel that is being received at the second tuner (operations of second tuner, as described in [0102,0103]);
a memory configured to store the user specification of a predefined program channel identifier, wherein a user specified predefined program channel identifier causes the second tuner to become tuned to the second content stream identified by the user specified program channel identifier (operations of client device for maintaining list of favorite video channels, as described in [0019,0055]; with further reference to reception and pre-processing of second video stream in accordance with the process of Figs. 1 and 2, as described in [0029,0030, 0054-0057]); and
a processor system (system, as introduced in [0095]) configured to:
operate the first tuner to receive the broadcasting first content stream (operations of first tuner for receiving a first video stream, as described in [0102,0103]);

retrieve, in response to operating the first tuner to receive the broadcasting first content stream, the stored user specified predefined program channel identifier from the memory (reception and pre-processing of second video stream in accordance with the process of Figs. 1 and 2, as described in [0029,0030, 0054-0057]);
pre-tune the second tuner in response to retrieving the user specified predefined program channel identifier from the memory, wherein the second tuner is tuned to receive the broadcasting second content stream, and wherein the second broadcasting content stream is not initially presented on the at least one media device after the pre-tuning of the second tuner (operations of Second Tuner 426 and Second Receiver 428 to transform a second multi-stream channel to digital data corresponding to a second plurality of video streams, as described in [0103]);
detect an initiation of a channel surfing activity after the pre-tuning of the second tuner (detection of channel surfing activity, as described in [0055,0080,0106]);
in response to detecting the initiation of the channel surfing activity (detection of channel surfing activity, as described in [0055,0080,0106]), receive the second broadcasting content stream from the second tuner that has been pre-tuned to the second channel identified by the user specified predefined program channel identifier (operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]); and

MacInnis generally discloses a known technique for pre-processing a received second video stream, wherein the content of the second video stream is determined from a sequential list of video information, such as a favorites list (as described in [0055]).  However, MacInnis does not describe the technique in sufficient detail as to demonstrate wherein the received user instructions specify a predefined program channel identifier
In a similar field of invention, Reitmeier teaches a method and system for storing, tuning, and demodulating parameters associated with an anticipated next channel (Abstract).  Reitmeier further discloses wherein the received user instructions specify a predefined program channel identifier (Scan List 150 comprising favorite channels preprogrammed by a user, as described in 7:35-45).
Both MacInnis and Reitmeier teach similar techniques for predictive channel tuning based in part on a list of favorite channels.  Reitmeier further discloses a known technique for maintaining a list of favorite channels preprogrammed by the user.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the predictive channel tuning technique of MacInnis to include the preprogrammed favorite list of Reitmeier in order to provide the end user with a means for explicit control of content selection, thereby insuring the user’s desires are met.
In regards to Claim 30, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, wherein the first tuner is receiving the broadcast of the first content stream via a broadcast system, and wherein the second tuner is receiving the broadcast of the second content stream via the broadcast system (MacInnis: operation of first and second tuner, as described in Paragraphs [0102,0103]).

In regards to Claim 34, MacInnis teaches a channel surfing method implemented in a media device (generally shown in Figs. 1 and 2, as introduced in Paragraphs [0018,0042]), the method comprising:
receiving a first content stream at a first tuner, the first content stream associated with a currently presented first channel (operations of first tuner for receiving a first video stream, as described in [0102,0103]);
pre-tuning, in response to retrieving a user specified predefined program channel identifier from the memory, a second tuner to receive a second content stream that is associated with the identified second channel of the user specified predefined program channel identifier (operations of Second Tuner 426 and Second Receiver 428 to transform a second multi-stream channel to digital data corresponding to a second plurality of video streams, as described in [0103]);
detecting, after pre-tuning the second tuner, an initiation of the channel surfing activity after the pre-tuning of the second tuner (detection of channel surfing activity, as described in [0055,0080,0106]);
in response to detecting the initiation of the channel surfing activity (detection of channel surfing activity, as described in [0055,0080,0106]), receiving the second 
in response to receiving the second content stream from the pre-tuned second tuner, presenting at least a video portion of the second content stream in response to detecting the initiation of the channel surfing activity (display of second video information upon request, as described in [0029,0030, 0054-0057]).
MacInnis generally discloses a known technique for pre-processing a received second video stream, wherein the content of the second video stream is determined from a sequential list of video information, such as a favorites list (as described in [0055]).  However, MacInnis does not describe the technique in sufficient detail as to demonstrate:
receiving a user specified predefined program channel identifier associated with a second channel, wherein the user specified predefined program channel identifier is received prior to a channel surfing activity;
storing the user specified predefined program channel identifier in a memory;
retrieving, in response to receiving the first content stream at the first tuner, the stored user specified predefined program channel identifier from the memory.
In a similar field of invention, Reitmeier teaches a method and system for storing, tuning, and demodulating parameters associated with an anticipated next channel (Abstract).  Reitmeier further discloses:
receiving a user specified predefined program channel identifier associated with a second channel, wherein the user specified predefined program channel identifier is 
storing the user specified predefined program channel identifier in a memory (Memory 12 storing Scan List 150, as described in 7:1-11);
retrieving, in response to receiving the first content stream at the first tuner, the stored user specified predefined program channel identifier from the memory (process of Fig. 3 including tuner and demodulator parameters associated with the new channel are retrieved from the scan list, as described in 9:25-30).
Both MacInnis and Reitmeier teach similar techniques for predictive channel tuning based in part on a list of favorite channels.  Reitmeier further discloses a known technique for maintaining a list of favorite channels preprogrammed by the user.  It would have been obvious to one of ordinary skill in the art before the time of the invention to modify the predictive channel tuning technique of MacInnis to include the preprogrammed favorite list of Reitmeier in order to provide the end user with a means for explicit control of content selection, thereby insuring the user’s desires are met.
In regards to Claim 35, the combination of MacInnis and Reitmeier teach the method of Claim 34, wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to the second channel identified by the user specified predefined program channel identifier (MacInnis: detection of channel surfing activity, as described in [0055,0080,0106] and operations of Video Receiver Module 420 to receive the second video stream, as described in [0104]).


Claims 21, 28, 36, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Liebhold et al. (WO 2005/081660 A1 “Liebhold” of Record).
In regards to Claim 21, the combination of MacInnis and Reitmeier teach the method of Claim 20, but do not explicitly demonstrate:
wherein the detected channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the first program channel identifier, and further comprising:
tuning the first tuner to receive a third content stream corresponding to a third channel associated with the third program channel identifier, wherein the second tuner remains tuned to the second content stream; and
presenting at least a video portion of the third content stream associated with the third channel that is received at the first tuner.
	In a similar field of invention, Liebhold teaches a television apparatus and method for displaying a plurality of windows displaying content from a plurality of tuners during channel surfing activity (Abstract).  Liebhold further discloses:
wherein the detected channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the first program channel identifier (channel change signal received from Remote Control 1125 causing the selected window to tune to the next channel, as described on Page 6 Lines 10-21), and further comprising:

presenting at least a video portion of the third content stream associated with the third channel that is received at the first tuner (interface of Fig. 4 displaying video of subsequently tuned channels, as described on Page 7 Lines 10-28).
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of MacInnis and Reitmeier to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.	

In regards to Claim 28, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, but does not explicitly demonstrate wherein the detected initiation of the channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the program channel identifier of the channel of the second program channel identifier, and wherein the processor system instructs the first tuner to receive a third broadcasting content 
	In a similar field of invention, Liebhold teaches a television apparatus and method for displaying a plurality of windows displaying content from a plurality of tuners during channel surfing activity (Abstract).  Liebhold further discloses wherein the detected initiation of the channel surfing activity corresponds to a selection of a third program channel identifier of a surfed to channel that is different from the program channel identifier of the channel of the second program channel identifier (channel change signal received from Remote Control 1125 causing the selected window to tune to the next channel, as described on Page 6 Lines 10-21), and wherein the processor system instructs the first tuner to receive a third broadcasting content stream corresponding to the surfed to channel, and wherein the second tuner remains tuned to the channel of the second program channel identifier that has been specified by the user (Tuner 1102 tuning to a next channel associated with the channel change signal, as described on Page 5 Lines 11-25 in accordance with the process of Fig. 2, as described on Page 4 Line 13—Page 5 Line 10 and interface of Fig. 4 displaying video of subsequently tuned channels, as described on Page 7 Lines 10-28), and wherein presentation is changed such that at least a video portion of the second broadcasting content stream associated with the second channel is presented concurrently with a 
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of MacInnis and Greenberg to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.

In regards to Claim 36, the combination of MacInnis and Reitmeier teach the method of Claim 34, but does not explicitly demonstrate:
wherein the detected channel surfing activity corresponds to a selection of a program channel identifier corresponding to a surfed to channel that is different from the channel identified by the user specified predefined program channel identifier, and further comprising:
tuning the first tuner to receive a third content stream via the broadcast system corresponding to the program channel identifier of the surfed to channel, wherein the second tuner remains tuned to the channel identified by the user specified predefined program channel identifier.
In a similar field of invention, Liebhold teaches a television apparatus and method for displaying a plurality of windows displaying content from a plurality of tuners during channel surfing activity (Abstract).  Liebhold further discloses:

tuning the first tuner to receive a third content stream via the broadcast system corresponding to the program channel identifier of the surfed to channel, wherein the second tuner remains tuned to the channel identified by the user specified predefined program channel identifier (Tuner 1102 tuning to a next channel associated with the channel change signal, as described on Page 5 Lines 11-25 in accordance with the process of Fig. 2, as described on Page 4 Line 13—Page 5 Line 10).
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of Potrebic and Greenberg to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.
In regards to Claim 37, the combination of MacInnis, Reitmeier, Liebhold teach the method of Claim 36, further comprising:
presenting at least the video portion of the second content stream concurrently with the third content stream in response to detecting the initiation of the channel surfing 
Each of MacInnis, Reitmeier, and Liebhold teach similar technique for allowing an end user to quickly change television channels.  Liebhold further discloses a known technique for allowing an end user to change the channel presented in a main display within a PIP configuration.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the channel surfing technique of Potrebic and Greenberg to include the main channel switching of Liebhold in order to allow the end user to more efficiently find content of interest.


Claims 22, 25, 27, 33, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Greenberg (US 7,532,253 B1 of Record).
In regards to Claim 22, the combination of MacInnis and Reitmeier teach the method of Claim 20, but does not explicitly demonstrate further comprising:
presenting a notification on the display prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates the user specified program channel identifier that the second tuner is currently tuned to.
	In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:

wherein the notification indicates the user specified program channel identifier that the second tuner is currently tuned to (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content comprising channel identifiers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).  The presentation of channel identifiers would further aid the end user in easily identifying content of each window.
In regards to Claim 25, the combination of MacInnis and Reitmeier teach the method of Claim 20, but does not explicitly demonstrate wherein after storing the predefined second program channel identifier and prior to presenting at least the video portion of the second content stream associated with the second program channel, the method further comprising:
presenting a notification on the display,
wherein, while presenting the first content stream on the display, the notification is presented prior to detecting the initiation of the channel surfing activity,

In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
wherein after storing the predefined second program channel identifier and prior to presenting at least the video portion of the second content stream associated with the second program channel, the method further comprising:
presenting a notification on the display (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43),
wherein, while presenting the first content stream on the display, the notification is presented prior to detecting the initiation of the channel surfing activity (Display of changed channel in PIP screen window at 510 prior to select changed channel at 516, as shown in Fig. 5 and described in Col. 5 Lines 26-43),
wherein the notification indicates at least a program channel identifier of the predefined second program channel (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content comprising channel identifiers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order 

In regards to Claim 27, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, but do not explicitly demonstrate wherein at least a video portion of the second broadcasting content stream associated with the second channel is presented on a display of the at least one media device concurrently with presentation of a video portion of the first broadcasting content stream after the detection of the initiation of the channel surfing activity.
In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
wherein at least a video portion of the second broadcasting content stream associated with the second channel is presented on a display of the at least one media device concurrently with presentation of a video portion of the first broadcasting content stream after the detection of the initiation of the channel surfing activity (display of Active Area 318 and PIP Window 320 during channel changing activity, as described in Col. 5 Lines 26-63 and shown in Fig. 4; with further reference to the operations of Controller 150, as described in Col. 3 Line 59—Col. 5 Line 3).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary 
In regards to Claim 33, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, but does not explicitly demonstrate wherein after storing the predefined second program channel identifier and prior to presenting at least a video portion of the second content stream associated with the second channel, the processor system is further configured to:
present a notification on a display,
wherein, during presentation of the broadcasting first content stream, the notification is presented prior to detecting the initiation of the channel surfing activity,
wherein the notification indicates at least a program channel identifier of the user specified predefined program channel.
In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses:
wherein after storing the predefined second program channel identifier and prior to presenting at least a video portion of the second content stream associated with the second channel, the processor system is further configured to:
present a notification on a display (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43),

wherein the notification indicates at least a program channel identifier of the user specified predefined program channel (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content comprising channel identifiers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).  The presentation of channel identifiers would further aid the end user in easily identifying content of each window.

In regards to Claim 38, the combination of MacInnis and Reitmeier teach the method of Claim 34, but do not explicitly demonstrate further comprising:
presenting a notification on a display prior to detecting the initiation of the channel surfing activity, wherein the notification indicates the user specified predefined program channel identifier of the channel that the second tuner is currently tuned to.

presenting a notification on a display prior to detecting the initiation of the channel surfing activity (activation of PIP Window 320 by way of channel change mode, as described in Col. 5 Lines 26-43), wherein the notification indicates the user specified predefined program channel identifier of the channel that the second tuner is currently tuned to (display of channel number with PIP Window 320, as shown in Fig. 4 and described in Col. 5 Lines 26-43).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content comprising channel identifiers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).  The presentation of channel identifiers would further aid the end user in easily identifying content of each window.


Claims 23, 24, 31, 32, and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Potrebic et al. (US 6,804,824 B1 “Potrebic” of Record).
In regards to Claim 23, the combination of MacInnis and Reitmeier teach the method of Claim 20, wherein prior to detecting the channel surfing activity, the method further comprising:
presenting an electronic program guide (EPG) on the display, wherein the presented EPG indicates the user specified predefined second program channel identifier that the second tuner is currently tuned to;
receiving a new user specification that predefines a third program channel identifier, wherein the new user specified third program channel identifier is associated with a third content stream identified by the new user specified third program channel identifier;
storing the new user specified predefined third program channel identifier in the memory; and
pre-tuning the second tuner to receive the third content stream.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses:
presenting an electronic program guide (EPG) on the display, wherein the presented EPG indicates the user specified predefined second program channel identifier that the second tuner is currently tuned to (display of previews of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
receiving a new user specification that predefines a third program channel identifier, wherein the new user specified third program channel identifier is associated with a third content stream identified by the new user specified third program channel 
storing the new user specified predefined third program channel identifier in the memory (snapshots or previews of the recent channels, as described in Col. 8 Lines 36-47); and
pre-tuning the second tuner to receive the third content stream (prediction of which channel will be selected by the user, as described in Col. 8 Lines 48-63).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for providing a graphical user interface for allowing the end user to browse and select available content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning technique of MacInnis and Reitmeier to include the graphical user interface of Potrebic in order to provide a means for efficiently navigating to desirable content (as Potrebic suggest in Col. 1 Line 14—Col. 2 Line 10).
In regards to Claim 24, the combination of MacInnis, Reitmeier, and Potrebic teach the method of Claim 23, further comprising:
presenting at least a video portion of the third content stream associated with the new user specified predefined third program channel identifier in response to detecting the initiation of the channel surfing activity (MacInnis: operation of Video Display 450 to display selected video information, as described in [0111,0112]).

In regards to Claims 31 and 32, the combination of MacInnis and Reitmeier teach the media device system of Claim 30, but does not explicitly demonstrate wherein the broadcast system is a satellite broadcast system nor wherein the broadcast system is a cable broadcast system.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses wherein the broadcast system is a satellite broadcast system nor wherein the broadcast system is a cable broadcast system (content providers including satellite and cable broadcast system, as described in Col. 6 Lines 8-40).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for delivering television content via a satellite and cable broadcast.  It is the Examiner’s position that one of ordinary skill in the art would recognize satellite and cable transmission to be well know and conventional based on the teachings of Potrebic.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning system of MacInnis and Greenberg to include the satellite transmissions of Potrebic in order to increase the compatibility of the system by using conventional techniques. 

In regards to Claim 39, the combination of MacInnis and Reitmeier teach the method of Claim 34, wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier (Reitmeier: channels preprogrammed by a user, as described in 7:35-45).  However, the combination does 
presenting an electronic program guide (EPG) on a display, wherein the presented EPG indicates the first user specified predefined program channel identifier that the second tuner is currently tuned to;
receiving a new second user specified program channel identifier, wherein the program channel identifier change is associated with a new channel identified by the new second user specified program channel identifier; storing the new second user specified predefined program channel identifier in the memory; and
pre-tuning the second tuner to receive a new content stream associated with the new channel identified by the new second user specified program channel identifier.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses wherein prior to detecting the channel surfing activity, the method further comprising:
presenting an electronic program guide (EPG) on a display, wherein the presented EPG indicates the first user specified predefined program channel identifier that the second tuner is currently tuned to (display of previews of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
receiving a new second user specified program channel identifier, wherein the program channel identifier change is associated with a new channel identified by the new second user specified program channel identifier (user navigation within display of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);

pre-tuning the second tuner to receive a new content stream associated with the new channel identified by the new second user specified program channel identifier (prediction of which channel will be selected by the user, as described in Col. 8 Lines 48-63).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for providing a graphical user interface for allowing the end user to browse and select available content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning technique of MacInnis and Reitmeier to include the graphical user interface of Potrebic in order to provide a means for efficiently navigating to desirable content (as Potrebic suggest in Col. 1 Line 14—Col. 2 Line 10).


Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of MacInnis and Reitmeier in view of Potrebic in further view of Greenberg.
In regards to Claim 29, the combination of MacInnis and Reitmeier teach the media device system of Claim 26, wherein the user specified predefined program channel identifier is a first user specified predefined program channel identifier 
present an electronic program guide (EPG) on a display, wherein the presented EPG indicates a current user specified program channel identifier that the second tuner is currently tuned to;
receive a new second user specified predefined program channel identifier, wherein the new second user specified predefined program channel identifier is associated with a third broadcasting content stream identified by the new user specified program channel identifier;
store the new second user specified predefined program channel identifier in the memory;
pre-tune the second tuner to receive the third broadcasting content stream; and
in response to detecting the initiation of the channel surfing activity, present at least a video portion of the third broadcasting content stream associated with the new user specified predefined program channel identifier,
wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented.
In a similar field of invention, Potrebic teaches a method and system for operating a multimedia system comprising multiple tuners (Abstract).  Potrebic further discloses:

present an electronic program guide (EPG) on a display, wherein the presented EPG indicates a current user specified program channel identifier that the second tuner is currently tuned to (display of previews of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
receive a new second user specified predefined program channel identifier, wherein the new second user specified predefined program channel identifier is associated with a third broadcasting content stream identified by the new user specified program channel identifier (user navigation within display of recent channels, as described in Col. 8 Line 36—Col. 9 Line 8);
store the new second user specified predefined program channel identifier in the memory (snapshots or previews of the recent channels, as described in Col. 8 Lines 36-47); and
pre-tune the second tuner to receive the third broadcasting content stream (prediction of which channel will be selected by the user, as described in Col. 8 Lines 48-63).
Each of MacInnis, Reitmeier, and Potrebic teach similar techniques for operating multiple tuners to efficiently deliver multiple channels of television content.  Potrebic further discloses a known technique for providing a graphical user interface for allowing the end user to browse and select available content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the tuning technique of 
However, the combination does not explicitly demonstrate wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented.
	In a similar field of invention, Greenberg teaches a method and system for television channel change using a picture-in-picture display (Abstract).  Greenberg further discloses wherein the video portion of the third broadcasting content stream and a video portion of the first broadcasting content stream are concurrently presented (display of Active Area 318 and PIP Window 320 during channel changing activity, as described in Col. 5 Lines 26-63 and shown in Fig. 4; with further reference to the operations of Controller 150, as described in Col. 3 Line 59—Col. 5 Line 3).
Both MacInnis and Greenberg teach similar techniques for presenting content from multiple available broadcast channels.  Greenberg further discloses a known technique for concurrently presenting a main channel of content and a secondary channel of content.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the content selection technique of MacInnis to include the concurrent display technique of Greenberg in order to maintain presentation of a primary source of content while exploring an alternative source (as Greenberg suggests in Col. 1 Lines 13-41).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086.  The examiner can normally be reached on Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426